Citation Nr: 0214744	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for prostate cancer.  

2.  Entitlement to an increased rating for residuals of 
prostate cancer, currently evaluated as 20 percent disabling.  

3. Entitlement to service connection for an ear, nose, and 
throat disorder.  

4.  Entitlement to service connection for a thyroid disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for rheumatoid 
arthritis.  

7.  Entitlement to service connection for hypoglycemia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO reduced the veteran's 
evaluation for residuals of prostate cancer from 100 to 20 
percent, effective from September 2001.  In November 2000, 
the veteran testified before a Hearing Officer at the RO.  In 
February 2002, the veteran testified before the undersigned 
member of the Board during a hearing at the RO.    

In May 2002 the Board sought to further develop the veteran's 
claim with respect to prostate cancer.  It also denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The development with respect to the 
veteran's claim for prostate cancer has been completed and is 
again before the Board.  

Finally, the Board notes that the issues with respect to 
service connection for an ear, nose, and throat disorder; 
thyroid disorder; hypertension; rheumatoid arthritis; and 
hypoglycemia, will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim have been obtained by the 
RO.  

2.  December 2000 and July 2001 PSA (prostate-specific 
antigen) tests were noted as being undetectable.  

3.  The veteran has an appliance, namely an artificial 
urinary sphincter implant to assist in controlling his 
incontinence.  


CONCLUSIONS OF LAW

1.  The regulatory criteria for restoration of a 100 percent 
evaluation for prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105(e), 4.115b, Diagnostic Code 7528 (2001).  

2.  The rating criteria for a 60 percent rating for residuals 
of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefits sought on appeal, the evidence 
considered in deciding his claim, and the basis of the denial 
of the claim.  In a September 2001 letter, the RO informed 
the veteran of the evidence he was responsible for obtaining 
and the evidence VA would obtain.  In this respect, while the 
letter was associated with issues other than his prostatic 
cancer, the veteran was still informed that the law required 
VA to make reasonable efforts to help the veteran secure 
evidence for his claims.  In particular, the letter reported 
that VA would assist the veteran in obtaining medical 
records, employment records, or records from other Federal 
agencies.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has not submitted or requested that the RO obtain 
additional medical evidence, and the Board is not aware of 
any such evidence.  In this respect, the Board has developed 
for additional VA medical records, which have been associated 
with the claims file.  Furthermore, the Board's decision is 
favorable to the veteran.  In sum, the facts relevant to the 
veteran's appeal have been properly developed, he has been 
provided the required notice, and there is no further action 
that has a reasonable possibility of substantiating his 
claims.  Therefore, the Board will proceed to address the 
merits of the veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h).  

The veteran's service-connected residuals of prostate cancer 
have been assigned a 20 percent disability rating under the 
provisions of 38 C.F.R. § 4.115a.  Following initial 
treatment of the disease, the veteran's disability was rated 
under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, for 
malignant neoplasms of the genitourinary system, which 
assigns a 100 percent evaluation during the active stage or 
during a treatment phase.  Under DC 7528, the 100 percent 
rating shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, then the 
veteran's disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is dominant.  38 
C.F.R. § 4.115b, DC 7528.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a.  Evaluation under urine leakage 
involves ratings ranging from 20 to 60 percent and 
contemplates continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence.  
When these factors require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day, a 60 percent evaluation is warranted.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials that must be changed less than 2 times per day.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval of less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

Analysis

The Board notes that the RO issued a rating decision in June 
2000 proposing a rating reduction in the veteran's 100 
percent rating for prostate cancer.  The veteran was 
subsequently notified of this decision in a July 2000 letter, 
proposing the reduction from the 100 percent disability 
evaluation to 20 percent.  The veteran subsequently requested 
and was afforded a personal hearing in November 2000 on the 
issue of his proposed reduction in benefits.  In a subsequent 
rating decision, dated in June 2001, the veteran's disability 
rating was reduced and he was notified that same month.  
Therefore, the Board finds, on appellate review, that the 
RO's reduction of the evaluation of the veteran's prostate 
cancer was procedurally correct, in accordance with the 
provisions of 38 C.F.R. § 3.105.  

The provisions of 38 C.F.R. §§ 3.343, and 3.344 (2001) 
referable to rating reductions and terminations of 100 
percent ratings are not applicable in this case, because the 
diagnostic code under which the veteran's disability is rated 
contains a temporal limitation mandating that the 100 percent 
rating cease six months after activity or therapy.  Rossiello 
v. Principi, 3 Vet. App. 430 (1992).  

In reviewing the evidence, the May 2000 examination report 
reflects the veteran did not undergo chemotherapy or 
radiation therapy after his prostate surgery; neither has he 
received hormonal therapy.  The veteran reported that he 
urinated about 11 times during the day in one to one and a 
half hour intervals.  He also urinated about three times 
during nighttime hours in two-hour intervals.  During a July 
2001 psychiatric examination, the veteran reported that there 
was no longer any sign of residual malignancy.  

During a July 2001 urology examination, the veteran was noted 
to have undergone a PSA test in December 2000, which was 
undetectable.  An addendum to the examination report, dated 
in August 2001, notes that a PSA test associated with the 
July 2001 examination was again undetectable.  Accordingly, 
the Board finds that restoration of the 100 percent 
evaluation at this time is not warranted for prostate cancer, 
based upon DC 7528, as discussed above, and the evidence of 
record.  

With respect to whether an increase is warranted for the 
veteran's current 20 percent disability rating for residuals 
of prostate cancer, the Board notes that the veteran's 
residuals of prostate cancer are most appropriately evaluated 
in terms of voiding dysfunction, as there is no medical 
evidence of record indicative of renal dysfunction.  

In this respect, the veteran has complained of chronic 
urinary incontinence.  During his hearing in July 2002, he 
testified that he made constant trips to the bathroom.  He 
indicated that on a good day he changed his absorbent 
material twice a day.  On more stressful days, which he 
indicated occurred usually twice a week, he changed his 
absorbent material around five times a day.  

The Board notes that the evidence does not reflect urinary 
blockage, and the veteran's urinary frequency, given his 
report of daily urination every one to one and a half hour 
intervals and urination three times during the night, would 
not allow for a rating greater than 20 percent.  In this 
respect, the next higher, and highest, rating associated with 
urinary frequency, 40 percent, contemplates a daytime voiding 
interval of less than 1 hour, or awakening to void 5 or more 
times per night.  

With respect to voiding dysfunction, the Board notes that, in 
February 2002, the veteran underwent surgery and had an 
artificial urinary sphincter implanted to control his 
incontinence.  He has complained of having to change his 
absorbent material twice a day on good days and about five 
times a day on bad days, which occur twice a week.  As such, 
strictly with respect to the changing of absorbent material, 
the veteran would warrant an increase to 40 percent.  
However, given the veteran's artificial urinary sphincter 
implant, which the Board finds to be an "appliance," under 
the regulation, the residuals of the veteran's prostate 
cancer warrants a 60 percent rating.  38 U.S.C.A. § 4.115a.  

In reaching the conclusion, that an artificial urinary 
sphincter implant is an "appliance," the Board notes that 
the Code of Federal Regulations was amended, effective on 
February 1994, establishing new rating criteria for the 
genitourinary system.  In reviewing the regulatory history as 
promulgated in the Federal Register, the Board notes that 
"appliance," as used in the criteria for incontinence, " . 
. clearly includes all types of catheters as well as any 
other assistive device for urination."  See 59 FR 2524, Jan. 
18, 1994.  Furthermore, "[f]or some persons, wearing 
absorbent materials may be inappropriate; such people require 
the use of a catheter or some other means to compensate for 
the loss of control.  As previously discussed, the criteria 
at the 60 percent level addressing the use of such an 
appliance are adequate to evaluate the disabilities of those 
for whom the use of absorbent materials is inappropriate."  
Id. 

Given the regulatory history, the Board finds there to be 
reasonable doubt as to whether an artificial urinary 
sphincter implant meets the definition of "appliance," 
under 38 C.F.R. § 4.115a.  Under the reasonable doubt 
doctrine, where the Board finds an approximate balance of 
positive and negative evidence on the merits of the claim, 
the benefit of the doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Since 
reasonable doubt as to the degree of the disability shall be 
resolved in favor of the veteran, the Board finds that an 
increased evaluation to 60 percent, the highest allowable 
rating, for the veteran's service-connected residuals of 
prostate cancer is warranted.  38 C.F.R. § 4.115a.



ORDER

Entitlement to restoration of a 100 percent disability rating 
for prostate cancer is denied.  

Entitlement to an increased rating to 60 percent for 
residuals of prostate cancer is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

REMAND

In an October 2001 rating decision, the RO denied service 
connection for an ear, nose, and throat disorder; thyroid 
disorder; hypertension; rheumatoid arthritis; and 
hypoglycemia.  In a VA Form 9 dated in November 2001, the 
veteran disagreed with those determinations.  That 
disagreement in writing constitutes a notice of disagreement.  
38 C.F.R. §§ 20.201 and 20.300 (2001).  The RO has not 
provided the veteran with a statement of the case in response 
to this notice of disagreement. Because the notice of 
disagreement placed the issues in appellate status, the 
matter must be remanded for the RO to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The claims for service connection for an ear, nose, and 
throat disorder; thyroid disorder; hypertension; rheumatoid 
arthritis; and hypoglycemia are REMANDED to the RO for the 
following:  

The RO should provide the veteran with a 
statement of the case addressing the 
issues of service connection for an ear, 
nose, and throat disorder; thyroid 
disorder; hypertension; rheumatoid 
arthritis; and hypoglycemia.  These 
issues should be returned to the Board 
for further consideration only if the 
veteran perfects a timely appeal.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

